FILED

MAR “ 7 20?‘§
UNITED sTATEs DISTRICT CoURT

FOR THE DISTRICT OF COLUMBIA Cl¥rk, U.S. District & Bankruptcy
C0urts for the District of Cu|umbie

lN THE l\/IAT'I`ER OF THE APPLICATION
OF THE UNITED STATES OF Al\/IERICA
FOR A SEARCH WARRANT FOR l\/lagistrate Case. No. l4-23l (Jl\/IF)
A BLACK KYOCERA CORP MODEL C5l70
CELLUI,AR TELEPHONE WITH
FCC ID: \/65V5l7O
MEMORANDUM OPINION AND ORDER

Pending before the Court is an Application for a search warrant, pursuant to Rule 41 of
the Federal Rules of Criminal Procedure, ofa black Kyocera Corporation model C5 l7O cell
phone. § Affidavit in Support of Search Warrant ("Affidavit"’) at 3-4. For the reasons
explained below, the Application is moot and will be denied with prejudice

I. Background

Acoording to the affidavit filed in support ofthe Application by the District of Columbia
l\/Ietropolitan Police Department ("l\/IPD") Narcotics and Special investigations Division Gun
Recovery Unit Officer John Wright, approximately five MPD officers were on patrol in an SUV
on Alabama Avenue, SE, on February l l, 2014. Affidavit at l. The officers observed the
following:

a male wearing a coat over a grey hooded sweatshirt, walking southbound in the

800 block of Alabama Ave SE. The coat was unzipped and officers observed that

the male had his right hand inside the front pocket of his sweatshirt. The right

hand appeared to be pressed against his front right waist area with his right elbow

pointed away from his body.
l;d. at l-2. The officers drove around the corner and re-approached the individual»-later
identified as Bobby Rivers-who was then walking on the 3200 block of Wheeler Road, SE. l;d.

From the SUV, one ofthe officers, Ofticer Sheehan, asked Rivers whether he had a gun, to

which Rivers responded "Naw." I_951 F.2d 1283, 1285 (D.C. Cir. 1991)

(internal quotations and citations omitted). By leaving the cell phone outside, Rivers as surely

1 This is also repeated in the original Application.
2 'fhere is also no factual basis whatsoever for the implication that Rivers is involved in the distribution and

possession ofillcgal narcotics

abandoned it as he did the handgun that was ultimately recovered. §§ i_d_. at 1285-86 (holding
that abandonment occurred when a suspect "place[d] a brown paper bag on some steps and
walk[ed] away from the bag up the steps toward the street."). This Court recognizes that it only
has one version of events, which have been presented ex parre. Nevertheless, the Court can only
rule on a warrant application based upon what is presented to it. In light ofthat, the only
conclusion that the Court can reach is that Rivers abandoned the phone.

Because Rivers abandoned the cell phone, Officer Wright had a right to search it. _S_e§ _U_ri_icgi_
States v. Nordling, 804 F.2d 1466, 1469 (9th Cir. 1986). lt is settled law that a warrantless search
of abandoned property does not violate the Fourth Amendment. _Y_ Abel v. United States, 362
U.S. 217, 241 (1960) ("So far as the record shows, petitioner had abandoned these articles.|. . .
There can be nothing unlawful in the Government’s appropriation of such abandoned
property."). 'l`hus, because Rivers has abandoned the cell phone, no warrant is needed to search it
and the Application is therefore moot.

llI. Conclusion and Order

For the reasons stated above, it is hereby ORDERED that the government’s Application

is DENIED with prejudice

Digita||y signed by john |V\. Facciolz
DN: c=US,
emai|=)ohn_m._faccio|a@dcd.usco
urts.gov, o=United States District
Court for the District of Columbia,
cn=)ohn l\/l. Facciola

Date: 2014.03.07 14:43:02 -05'O0'

iioHN ivi_ FACCioi.A
uNiTi~:D srArizs MAGisTRArE iuooi;